COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  ANGEL RAMOS,                                                    No. 08-19-00263-CR
                                                  §
                 Appellant,                                          Appeal from the
                                                  §
  v.                                                               171st District Court
                                                  §
  THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                  §
                 Appellee.                                         (TC# 20060D05748)
                                                  §

                                          JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 5TH DAY OF DECEMBER, 2019.


                                              JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.